Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Edwin Flores on 2/24/2021.

The application has been amended as follows: 
Claim 1 is amended: A method of preparing a rotor yoke without forming marcels during curing comprising:
placing a first ply of a fibrous material impregnated with an uncured low-flow epoxy or resin 
adding two or more additional single plies impregnated with [[an]] the uncured low-flow epoxy or resin on the first ply to form the rotor yoke, wherein each of the two or more additional adjacent single plies has a perimeter that is different in size the taper is between about 5 and 90 degrees or has a complex shape; and
curing the rotor yoke[[,]] under vacuum without one or more tooling dams
wherein the uncured low-flow epoxy or resin does not outflow beyond the perimeter of the rotor yoke 
wherein the fibrous material comprises at least one of a glass fiber, a carbon fiber, a natural fiber, a cellulose fiber, a chemical fiber, a plastic fiber, a ceramic fiber, or a polymeric fiber.

Claim 2 is amended: The method of claim 1, wherein the perimeter of each of the two or more additional single plies is smaller than the previous single ply by about a thickness of the previous single ply

Claim 9 is amended: The method of claim 1, further comprising forming the rotor yoke by placing a semi-rigid caul on top of the single plies to apply specific pressures at 

Claim 13 is amended: The method of claim 1, wherein the step of curing the rotor yoke includes applying at least one of heat[[,]] or pressure

Claim 14 is amended: The method of claim 1, further comprising laying up the single plies 

Claim 15 is amended: A method of preparing a rotor yoke without marcels comprising:
obtaining a plurality of single plies comprising a fibrous material impregnated with a low-flow uncured epoxy or resin to form the rotor yoke, wherein each of the single plies in the rotor yoke has a thickness, and the rotor yoke single plies [[stack]] form a tapered edge that [[is]] has a linear taper, a concave taper, a convex taper, a variable shape taper, a complex taper, a pyramidal taper, a trapezoidal taper, an inverse taper, or has multiple tapers, wherein the fibrous material comprises at least one of a glass fiber, a carbon fiber, a natural fiber, a cellulose fiber, a chemical fiber, a plastic fiber, a ceramic fiber, or a polymeric fiber, and whereinthe tapered edge is between about 5 and 90 degrees; and
curing the rotor yoke under vacuum and heatwithout using tooling dams, wherein marcels and wherein the low-flow uncured epoxy or resin does not outflow along the perimeter of each adjacent single ply of the rotor yoke during the curing step.

Claim 20 is amended: The method of claim 15, further comprising forming the rotor yoke by placing a semi-rigid caul on top of the single plies to apply specific pressures at specific locations of the rotor yoke

Claim 21 is amended: The method of claim 15, wherein the rotor yoke has no external support along one or more sides of the rotor yoke or a top of the composite structure during the curing step except a vacuum bag

Claim 23 is amended: A method of preparing a rotor yoke without 
obtaining a plurality of single plies comprising fibrous material impregnated with a low-flow uncured epoxy or resin to form a stack, wherein the stack has a perimeter and a thickness, and the stack comprises at least three single plies each having a perimeter or a surface area that is smaller or larger than the perimeter or the surface area of an adjacent single ply in the stack, wherein each single ply has about the same thickness, wherein the sides of the single plies form a tapered edge, wherein the tapered edge is between about 5 and 90 degrees or has a complex shape, and wherein the 
placing a rigid or semi-rigid caul on top of the stack of the rotor yoke; and 
curing the plies of the rotor yoke under vacuum and heat conditions without tooling dams to form the rotor yoke, wherein the low-flow uncured epoxy or resin does not outflow along the perimeter of the stack of the rotor yoke during the curingand wherein marcels are not formed during the curing step and are eliminated from the rotor yoke.

Claim 24 is amended: The method of claim 23, wherein the tapered edge comprises a linear taper, a concave taper, a convex taper, a variable shape taper, a complex taper, a pyramidal taper, a trapezoidal taper, an inverse taper, or multiple tapers.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Examiner submits “tooling dams” are any material placed at the edge of a composite during curing that inhibits flow.
Although forming tapered composite structures without tooling dams likely would have been obvious, for the reasons previously provided, there is no evidence such processes can be applied such there is no resin outflow when forming tapered rotor yokes. 

	Hiros et al. (US 2011/0116936) also teaches methods for forming rotor yokes with open molds allowing for curing under vacuum are taught to avoid marcelling (See page 1, paragraph [0004]).  Hiros et al. teaches a method for forming rotor yokes in an open mold under vacuum without using tooling dams (See Fig. 5), but indicates the rotor yokes should be an oversized perform so the peripheries could be machined into the final shape following curing (See page 2, paragraph [0022] and [0024]).  Note this likely indicates there is outflow during curing and further provides no specific motivation to define the peripheral shape with the preform, i.e. with adjacent plies of a different perimeter, since the periphery is machine following curing.  Hiros et al. also teaches preparing the preform in the shape of the final rotor yoke, but teaches the use of tooling dams for this process, thus again indicating there would otherwise be outflow in the absence of these dams (See page 2, paragraph [0027]).  Thus, Examiner submits forming a rotor yoke under vacuum with a taper formed by stacking varied perimeter plies wherein there is no outflow and no tooling dams during curing is not considered obvious because there is no specific motivation to arrive at a process combining all .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT W DODDS whose telephone number is (571)270-7653.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 5712705038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/SCOTT W DODDS/           Primary Examiner, Art Unit 1746